Citation Nr: 1816819	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1976 to February 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a travel board hearing in June 2017 before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required before a decision can be rendered on the above service connection claim. 

The Veteran underwent a VA heart examination in June 2013 and the examiner noted a 2012 finding of sinus bradycardia and 1981 treatment for pericarditis. After conducting an examination and completing the report, the examiner declined to provide an opinion on service connection until the results of an echocardiogram came back. The echocardiogram was conducted in July 2013 and the results were associated with the claims file. Although the findings were interpreted as relatively mild and would most likely be independent from any history of pericarditis, the person who formally examined the Veteran did not follow up with an express opinion as to whether or not the Veteran has a cardiac disability that would account for his complaints, and whether this may be associated with the 1981 pericarditis, or any chemical exposures at Camp Lejeune.  Such an opinion should be sought.  

Additionally, any outstanding, relevant treatment records should be sought, including any private records identified by the Veteran. During the hearing the Veteran indicated that he was seeing a private doctor at the time (Dr. Page) and had seen another in the past (Dr. Sadaniantz) for his heart condition but was unsure if those records had been submitted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated relevant VA treatment records and associate them with the claims file.

2. Contact the Veteran and request that he provide or authorize the release of records from Dr. Sadaniantz and Dr. Page, as well as any other relevant records, not already of record.  The identified records should be sought.  

3. After those records are associated with the file, obtain an opinion from the June 2013 examiner regarding the etiology of any current disability as may be present.  If the examiner is not available, the opinion should be requested from another appropriately qualified medical professional. The claims folder should be made available to, and reviewed by, the examiner. If another physical examination is deemed necessary, one should be accomplished.

The examiner should express an opinion as to whether it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran has a cardiac disability that would account for his complaints, and if so, whether this may be associated with the 1981 episode of peri-myocarditis, or any chemical exposures at Camp Lejeune

The reasons for any conclusions expressed should be given.  

4. Thereafter, readjudicate the Veteran's claim for service connection for a heart disability, considering all evidence of record. If the benefit sought remains denied, the Veteran should be provided with a Supplemental Statement of the Case and given appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




